Exhibit 10.1
 
ELECTRONIC ARTS INC.
FORM OF NONQUALIFIED STOCK OPTION GRANT
2000 EQUITY INCENTIVE PLAN
 
     Electronic Arts Inc., a Delaware corporation, (the “Company”) hereby grants
to the individual named above (the “Optionee”), a non-qualified stock option
grant (the “Option”) under the Company’s 2000 Equity Incentive Plan (the
“Plan”), to purchase the total number of shares set forth below of common stock
of the Company (the “Option Shares”) at the exercise price set forth below (the
“Exercise Price”). The Option is subject to all the terms and conditions of this
Nonqualified Stock Option Grant including the terms and conditions in the
attached Appendix A (the “Grant”) and the Plan, the provisions of which are
incorporated herein by reference. The principal features of the Option are as
follows:

     
 
   
Number of Option Shares:
  Exercise Price:
Date of Grant:
  Expiration Date:
Vest Start Date:
   
 
   

[FOR NEW DIRECTOR GRANTS: Subject to the terms and conditions of the Plan and
the Grant, this Option will first vest and become exercisable as to two percent
(2%) of the Option immediately on the date of grant set forth above (the “Date
of Grant”) and as to an additional two percent (2%) of the Option on the first
day of each calendar month beginning after the Date of Grant. Optionee may then
exercise the Option with respect to vested Option Shares at any time until
expiration or termination. Only vested Options may be exercised.]
[FOR ONGOING DIRECTOR GRANTS: Subject to the terms and conditions of the Plan
and the Grant, this Option will first vest and become exercisable as to 100% of
the underlying Option Shares, on the earlier of (i) the [NEXT YEAR’S] Annual
Meeting of Stockholders or (ii) 12 months from Vest Start Date. Optionee may
then exercise the option with respect to vested Option Shares at any time until
expiration or cancellation.]
        PLEASE READ ALL OF APPENDIX A WHICH CONTAINS THE SPECIFIC TERMS AND
CONDITIONS OF THE OPTION.
ELECTRONIC ARTS INC.
 
Stephen G. Bené
Senior Vice President, General Counsel
ACCEPTANCE:
        Optionee hereby acknowledges that a copy of the Plan and a copy of the
Prospectus as amended are available upon request from the Stock Administration
department. Optionee represents that Optionee has read and understands the terms
and conditions thereof, and accepts the Option subject to all the terms and
conditions of the Plan and the Grant. Optionee acknowledges that there may be
adverse tax consequences upon exercise of the Option and that Optionee should
consult a tax advisor prior to such exercise.
 

 



--------------------------------------------------------------------------------



 



Appendix A
ELECTRONIC ARTS INC.
Nonqualified Stock Option (the “Option”) Terms and Conditions (Director)
Under the 2000 Equity Incentive Plan
1.          Form of Option Grant. Each Option granted under the Plan shall be
evidenced by a Stock Option Grant (the “Grant”) in such form (which need not be
the same for each Optionee) as the Committee shall from time to time approve,
which Grant shall comply with and be subject to the terms and conditions of the
Plan. Grants may be evidenced by paper copy or electronic copy.
2.          Date of Grant. The date of grant of the Option shall be the date on
which the Committee makes the determination to grant such Option unless
otherwise specified by the committee. The Grant representing the Option will be
delivered to Optionee within a reasonable time after the granting of the Option.
Copies of the Plan and Prospectus can be obtained by contacting the Stock
Administration Department. Delivery may be made either by paper copy or
electronically.
3.          Exercise Price. The exercise price of the Option shall be determined
by the Committee on the date the Option is granted.
4.          Exercise Period. Options shall be exercisable within the times or
upon the events determined by the Committee as set forth in the Grant; provided,
however, that no Option shall be exercisable after the expiration of ten
(10) years from the date the Option is granted.
5.          Restrictions on Exercise. Exercise of the Option is subject to the
following limitations:
               (a) The Option may not be exercised until the Plan has been
approved by the stockholders of the Company as set forth in the Plan.
          (b) The Option may not be exercised unless such exercise is in
compliance with the Securities Act of 1933, as amended, the Exchange Act of
1934, as amended, all applicable state securities laws, and the requirements of
any stock exchange or national market system on which the Company’s Common Stock
may be listed, as they are in effect on the date of exercise.
          (c) The Option may be exercised even if there is outstanding, within
the meaning of Section 422A(c)(7) of the Internal Revenue Code of 1954, as
amended (the “Code”), any incentive stock option to purchase stock of the
Company or its Parent or Subsidiary (as defined in the plan) that was granted to
the Optionee before the grant of the Option.
6.          Cancellation of Option.
          (a) Except as provided in this section, the Option shall be cancelled
in whole if Optionee ceases to be a member of the Board of Directors of the
Company (a “Board Member”) and may not be exercised to the extent cancelled. If
the Optionee ceases to be a Board Member for any reason except by death or
disability, the Option, to the extent it is exercisable by the Optionee on the
date on which the Optionee ceases to be a Board Member (the “Termination Date”),
may be exercised by the Optionee within three (3) months after the Termination
Date, but in no event later than the Expiration Date;
          [ADDED IN 2004: (b) If the Optionee ceases to be a Board Member
because of the Retirement of the Optionee, as defined below, the Option, to the
extent that it is exercisable on the Termination Date, may be exercised by the
Optionee at any time prior to the earlier of (i) expiration of sixty (60) months
from the Termination Date, and (ii) the Expiration Date. For the purposes of
this Paragraph 6(b), “Retirement” means voluntary resignation as a Board Member
by Optionee if Optionee’s age added to Optionee’s years of Service with the
Company equals or exceeds sixty (60) years and Optionee has at least ten
(10) years of service with the Company. For the purposes of this Paragraph 6(b),
“Service” means term from date of election to the Board to Termination Date.]
           (c) If the Optionee ceases to be a Board Member because of the death
of the Optionee or disability of the Optionee within the meaning of
Section 22(e)(3) of the Code, the Option, to the extent that it is exercisable
on the Termination Date, may be exercised by the Optionee (or the Optionee’s
legal representative) at any time prior to the expiration of twelve months after
the Termination Date, but in any event no later than the Expiration Date.
          (d) Notwithstanding the provisions in subsection 6(a) above, if
(i) the Optionee ceases to be a Board Member, and (ii) options transactions are
not permitted due to the “trading window” (as described in the Company’s Policy
on Securities Trades by Electronic Arts Personnel) being closed at the time the
Optionee ceases to be a Board Member and remains closed during the entire
Post-Termination Exercise Period (thereby preventing the immediate resale of
Shares acquired upon exercise of the Option), then the Option, to the extent it
is exercisable on the Termination Date, shall remain exercisable until ten
(10) days after the date the Optionee is notified by the Company that the
“trading window” has been opened; provided, however, that no Option will be
exercisable later than the Expiration Date.
7.          Manner of Exercise.
          (a) The Option shall be exercisable by delivery to the Company of
written notice in the form attached hereto as Exhibit A, or in such other form
as may be approved by the Board of Directors of the Company, which shall set
forth the Optionee’s election to

 



--------------------------------------------------------------------------------



 



exercise the Option, the number of Option Shares being purchased, and such other
representations and agreements as to the Optionee’s investment intent and access
to information as may be required by the Company to comply with applicable
securities laws.
          (b) Such notice shall be accompanied by full payment of the Exercise
Price (i) in cash; (ii) by tender of shares of Common Stock of the Company
having a fair market value equal to the Exercise Price; or (iii) a combination
of the foregoing, provided that a portion of the exercise price equal to the par
value of the Shares, if any, must be paid in cash or other legal consideration.
          (c) Prior to the issuance of the Option Shares upon exercise of the
Option, the Optionee must pay or make adequate provision for any applicable
federal, state, or provincial withholding obligations of the Company.
          (d) Provided that such notice and payment are in form and substance
satisfactory to counsel for the Company, the Company shall issue the Option
Shares registered in the name of the Optionee or the Optionee’s legal
representative.
8.          Compliance with Laws and Regulations. The issuance and transfer of
Option Shares shall be subject to compliance by the Company and the Optionee
with all applicable requirements of federal and state laws and with all
applicable requirements of any stock exchange or national market system on which
the Company’s Common Stock may be listed at the time of such issuance or
transfer.
9.          Transferability of Option. This Option may be transferred for estate
or tax planning purposes only, provided that with respect to transfers of
options for which the company will, in its reasonable option, forego or defer a
tax deduction upon exercise of such option, Optionee may transfer a maximum
under all Company option grants, options representing 100,000 shares. The terms
of this Option shall be binding upon the executors, administrators, successors
and assigns of the Optionee.
10.          Tax Consequences. Set forth below is a brief summary as of the date
the form of grant was adopted of some of the federal and California tax
consequences of exercise of the Option and disposition of the Shares. Additional
information is included in the Prospectus for the Plan, as amended. THIS SUMMARY
IS NECESSARILY INCOMPLETE, AND THE TAX LAWS AND REGULATIONS ARE SUBJECT TO
CHANGE. OPTIONEE SHOULD CONSULT A TAX ADVISER BEFORE EXERCISING THE OPTION OR
DISPOSING OF THE SHARES.
          (a) Exercise. Upon exercise, Optionee will recognize compensation
income (taxable at ordinary income tax rates) equal to the excess, if any, of
the fair market value of the Shares on the date of exercise over the Exercise
Price. The company may be required to withhold from Optionee’s compensation or
collect from Optionee and pay to the applicable taxing authorities an amount
equal to a percentage of this compensation income at the time of exercise.
          (b) Disposition of the Shares. For federal tax purposes, if the Shares
are held for less than twelve (12) months after the date of transfer of the
Shares pursuant to the exercise of a nonqualified stock option, any gain
realized on the disposition of the Shares will be treated as a short-term
capital gain. If the Shares are held for more than twelve (12) months any such
gain will be treated as long-term capital gain.
11.          Authority of the Board and the Committee. Any dispute regarding the
interpretation of the Grant shall be submitted by Optionee, Optionee’s employer,
or the Company, forthwith to the Board or the Committee, which shall review such
dispute at its next regular meeting. The resolution of such a dispute by the
Board or Committee shall be final and binding on the Optionee, Optionee’s
employer, and/or the Company.
12.          Entire Agreement. The Exercise Notice and Agreement attached as
Exhibit A and the Plan available upon request from the Stock Administration
department and also accessible electronically is incorporated herein by
reference. The Grant, the Plan and the Exercise Notice and Agreement constitute
the entire agreement of the parties and supersede all prior undertakings and
agreements with respect to the subject matter hereof.

 



--------------------------------------------------------------------------------



 



ELECTRONIC ARTS INC.
STOCK OPTION EXERCISE NOTICE AND AGREEMENT
Electronic Arts Inc.
209 Redwood Shores Parkway
Redwood City, CA 94065
Attention: Stock Administrator
          1.          Exercise of Option. The undersigned (the “Optionee”)
hereby elects to exercise the Optionee’s option to purchase shares of the Common
Stock (the “Option Shares”) of Electronic Arts Inc. (the “Company”) pursuant to
the following grant (the “Grant”):

         
Plan:
 
  Grant No.:    
 
 
 
   
Date of Grant:
 
  No. of Option Shares to be
purchased:
 
   
 
 
 
   

          2.          Representations of Optionee. The Optionee hereby
acknowledges, represents, and warrants that the Optionee has received, read, and
understood the Plan and the Grant; and will abide by and be bound by the
respective terms and conditions.
          3.          Compliance with Securities Laws. The Optionee understands
and acknowledges that the exercise of any rights to purchase any Option Shares
is expressly conditioned upon compliance with the Securities Act of 1933, as
amended, the Exchange Act of 1934, as amended, all applicable state securities
laws, and the requirements of any stock exchange or national market system on
which the Company’s Common Stock may be listed, as they are in effect on the
date of exercise. The Optionee agrees to cooperate with the Company to ensure
compliance with such laws.
          4.          Stop Transfer Notices. The Optionee understands and agrees
that the Company may issue appropriate “stop transfer” instructions to its
transfer agent to ensure compliance with any restrictions on transfer required
by applicable laws or regulations.
          5.          Tax Consequences. THE OPTIONEE UNDERSTANDS THAT THE
OPTIONEE MAY SUFFER ADVERSE TAX CONSEQUENCES AS A RESULT OF THE OPTIONEE’S
PURCHASE OR DISPOSITION OF THE OPTION SHARES. THE OPTIONEE REPRESENTS THAT THE
OPTIONEE HAS CONSULTED WITH ANY TAX CONSULTANT(S) THAT THE OPTIONEE DEEMS
NECESSARY IN CONNECTION WITH THE PURCHASE OR DISPOSITION OF THE OPTION SHARES;
AND THAT THE OPTIONEE IS NOT RELYING ON THE COMPANY FOR ANY TAX ADVICE.
          6.          Payment. The Optionee herewith delivers to the Company the
aggregate exercise price of the Option Shares that the Optionee has elected to
purchase. In addition to the aggregate exercise price, the Optionee herewith
delivers to the Company the amount of, or has made adequate provisions for, the
withholding of applicable income tax, social insurance, and other taxes.
          7.          Cashless Exercise. If the cashless method of exercise is
used, payment of the aggregate exercise price shall be made through a special
sale and remittance procedure pursuant to which the Optionee provides
irrevocable instructions to (a) a Company-designated brokerage firm to effect
the immediate sale of the purchased shares and remit to the Company, out of the
sale proceeds available on the settlement date, sufficient funds to cover the
aggregate exercise price payable for the purchased shares plus all applicable
income tax, social insurance, and other taxes required to be withheld by the
Company by reason of such exercise; and (b) the Company to deliver the
certificates for the purchased shares directly to such brokerage firm in order
to complete the sale.
          8.          Entire Agreement. This Exercise Notice and Agreement, the
Non-Qualified Stock Option Grant, and the Plan constitute the entire agreement
of the parties and supersede all prior undertakings and agreements with respect
to the subject matter hereof.
          9.          Governing Law. This Exercise Notice and Agreement, the
Non-Qualified Stock Option Grant, and the Plan shall be governed by, and subject
to, the laws of the State of California, United States, except for that body of
law pertaining to conflicts of laws.

                             
OPTIONEE
      ELECTRONIC ARTS INC.  
By
  :  
 
      By   :  
 
   
Name
  :  
 
      Name   :   Stephen G. Bené    

            Title   :   Senior Vice President, General Counsel    
Date
  :           Date   :        
 
     
 
             
 
   

 